DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The Office requires that the abstract be limited to a single paragraph not to exceed 15 lines of text. MPEP 608.01(b)(I)(C). Accordingly, the application has been amended as follows.
The abstract has been replaced with the following:

The present invention is concerned with a reactive surfactant composition for emulsion polymerization, which is able to micronize the particle diameter of a polymer emulsion and to reduce the addition amount of the reactive surfactant composition to be used. The reactive surfactant composition for emulsion polymerization of the present invention contains a reactive anionic surfactant (component A) represented by the following formula (I): 
    PNG
    media_image1.png
    114
    692
    media_image1.png
    Greyscale
, wherein AO represents an alkyleneoxy group having a carbon number of 3 or more and 18 or less; E represents an ethyleneoxy group; p represents an integer of 1 or more and 15 or less; m' represents an integer of 0 or more; n' represents an integer of 0 or more; M+ represents a hydrogen ion or a cation; and plural kinds of AOs may coexist.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2004/0048963 A1 to Sawada describes a method of producing a polymer emulsion by emulsion polymerizing a monomer (see ¶¶ [0037] and [0039]) and a reactive surfactant according to the presently recited formula (1) (see the abstract and ¶ [0014]) by radical polymerization (see ¶¶ [0033] and [0041]). Sawada further describes an example of such a surfactant according to the presently recited formula (1) in which the carbon number of the AO groups is 4, in which average number of AO groups is 5, and in which the average number of EO groups is 10 (see ¶ [0061]). Sawada does not disclose the presently recited property regarding the distribution among the molar number of AO units or the presently recited catalysts.
US Patent No. 9,828,321 B2 to Narasimhan describes a method of making alcohol alkoxylates having a narrow distribution of alkylene oxide addition moles (see the abstract 
International Patent Application Publication No WO 93/08149 A1 to Breuer describes a process of alkoxylation to give a narrow range homologous distribution by using magnesium aluminium carboxylates as a catalyst (see the abstract). Breuer does not disclose the recited aluminum magnesium complex oxide.
US Patent No. 4,375,564 to Edwards describes an alkoxylation (see Example 1) using a catalyst comprising aluminum isopropoxide (see col. 9, l. 28) and magnesium ethoxide (see col. 9, l. 32). Edwards does not disclose the recited aluminum magnesium complex oxide.
Japanese Patent Application Laid-Open Publication No. JP H10-137592 A to Imanaka discloses a catalyst comprising a composite metal oxide of MgO and Al2O3 (see ¶ [0011]) for alkoxylation of esters (see ¶ [0013]). The examiner is unaware of any evidence as to whether or not using Imanaka’s catalyst to make Sawada’s surfactants would result in a distribution that satisfies the presently recited Requirement R.
US Patent No. 6,504,061 B1 to Okamoto describes an alkoxylation catalyst comprising a metal oxide containing magnesium and aluminum (see the abstract). Okamoto discloses a distribution curve of an example product (see Fig. 1). The examiner is unaware of any evidence as to whether or not using Okamoto’s catalyst to make Sawada’s surfactants would result in a distribution that satisfies the presently recited Requirement R.
The examiner is unaware of any prior art that describes or suggests the claimed processes. Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764